Title: To Thomas Jefferson from Thomas Newton, 6 August 1804
From: Newton, Thomas
To: Jefferson, Thomas


               
                  
                     Dr Sir
                  
                  Norfolk 6th Augst. 1804—
               
               This will be handed you by my youngest Son George, who is traveling for his health, being a stranger in your part of the Country, I beg leave to introduce him to you & shall be happy in making returns to any of your freinds traveling this way, with my best wishes I am 
               respectfully Yr. Obt Set.
               
                  Thos Newton—
               
            